department of the treasury internal_revenue_service washington d c date number release date uilc cc dom fs p s tl-n-7962-98 internal_revenue_service national_office field_service_advice memorandum for district_counsel from assistant chief_counsel field service cc dom fs subject asset purchase agreement with split-dollar_life_insurance arrangement this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend issue whether the portion of the total purchase_price allocated to the customer-based_intangible goodwill can be used to structure a split-dollar_life_insurance arrangement whereby avoiding taxation of the gain realized conclusions the amount payable by management company for the split-dollar_life_insurance coverage constitutes an interest-free_loan to taxpayer the tax treatment of which is governed by sec_7872 in addition each employee is taxable to the extent of any economic benefits derived from receiving life_insurance coverage as set forth tl-n-7962-98 in revrul_64_328 1964_2_cb_11 as management company is entitled to be repaid for any amounts it will use to purchase the insurance coverage however we do not agree with your assertion that the entire amount payable by management company under the split-dollar insurance agreement represents consideration received by taxpayer facts taxpayer is in the business of performing services and is organized as an s_corporation taxpayer employs u employees who are also equal shareholders of taxpayer pursuant to an asset purchase agreement of date taxpayer sold its operating_assets to management company which provides administration and management duties in fields relating to services in conjunction with management company’s purchase of taxpayer’s assets management company and taxpayer entered into a service agreement pursuant to which management company agreed to provide taxpayer with facilities personnel and management services in exchange for a management fee equal to v percent of the revenues generated by employees over the term of their employment agreements the term of the service agreement is x years after which time it is renewable for five-year terms the asset purchase agreement and the service agreement together relieved the employees that owned taxpayer from performing administrative duties thereby allowing the employees to devote more time to performing services subsequent to the asset purchase agreement the employees retained ownership of taxpayer pursuant to the asset purchase agreement management company paid dollar_figurey dollars in cash to taxpayer in addition management company and each physician entered into a split-dollar agreement specifically the recitals portion of the split- dollar agreement provides in part the following respective paragraphs management company desires to maximize its investment and its management fees by inducing each employee to enter into a five- year employment agreement with taxpayer and not to compete with nor raid the employees and or independent contractors of services practices managed by management company or its affiliates in consideration for the noncompetition agreement and entering into the employment agreement with renewal provisions as provided for in the service agreement management company shall provide each employee with life_insurance protection under a policy that is described in exhibit a to this agreement by paying all of the premiums due on the policy for the first five years as an additional benefit to each employee tl-n-7962-98 management company requires that the policy be collaterally assigned to it by each employee in order to secure each employee’s personal covenants as found in the agreement and the repayment of the amounts it will pay towards the premiums on the policy thus the split-dollar agreement requires each employee to enter into five-year employment contracts with taxpayer and also to enter into noncompetition agreements for a longer period the noncompetition agreements preclude each employee from competing with taxpayer or other groups managed by management company that are located within an area surrounding taxpayer management company is entitled to a portion of any death_benefits paid to the employee’s beneficiaries to the extent of the premiums management company had paid for the policy in addition management company is entitled to a return of any premiums it had paid if the policy was surrendered thus although management company is paying insurance premiums on the split-dollar policies it has the right to be repaid those amounts when the employees either die cancel or surrender their policies the employees are entitled to the cash_surrender_value of the policy to the extent that it exceeds premiums_paid by management company pursuant to the split-dollar agreement management company is required to pay z dollars into a rabbi_trust for the purpose of paying the life_insurance premiums management company immediately funded the trust account with sufficient cash to pay two years’ premiums in addition management company provided the trust with a promissory note payable in three annual installments in the face_amount of the three remaining premiums the amount placed in the escrow account is subject_to the claims of management company’s general creditors taxpayer argues that the amount_realized from the sale of its assets to management company is limited to the y dollars in cash it received with respect to the amounts paid_by management company to fund the split-dollar_life_insurance arrangement a legal opinion was furnished to each employee that concluded that the z dollar payable for the employees’ life_insurance coverage is taxable to each employee and only to the extent of any economic benefit received by the employee ie the value of each year’s term_insurance protection less any amounts paid_by the employee in contrast you assert that the total of y dollars and z dollars paid_by management company should be treated by taxpayer as amounts realized from the sale of its assets the z dollars were paid_by management company for the split-dollar_life_insurance purportedly in consideration for the employees’ employment and noncompetition agreements you base your conclusion on the following two reasons the amounts paid for the split-dollar_life_insurance were consideration for the sale of taxpayer’s customer-based intangibles or alternatively the tl-n-7962-98 amounts paid for the split-dollar_life_insurance were consideration for the sale of taxpayer’s goodwill law and analysis this case raises issues regarding the valuation of taxpayer’s assets and the valuation of taxpayer’s x-year agreement to pay v percent of the revenues generated by employees in exchange for management company’s management services taxpayer management company and each employee have established the split-dollar arrangement as a means of providing each employee with an economic benefit while minimizing the tax consequences of such a benefit to both the employees and taxpayer by structuring the split-dollar arrangement so that management company directly furnishes consideration to the employees the parties are attempting to prevent the value of the split-dollar arrangement from being treated as consideration received by taxpayer for either the sale of its assets or for its agreement to pay v percent of the revenues in question whether any portion of amounts paid_by management company into the trust funding the split-dollar arrangement is taxable to taxpayer some portion of the amounts paid_by management company into the trust will be taxable to taxpayer if it can be established that such payment was in consideration either for taxpayer’s assets or taxpayer’s agreement to enter into the x-year service_contract income must be taxed to the party that earns it 337_us_733 in this regard a taxpayer realizes income if the taxpayer controls the disposition of that which the taxpayer could have retained or received but diverts to another as a means of procuring the satisfaction of the taxpayer’s goals united parcel service of america v commissioner tcmemo_1999_268 in revrul_74_32 1974_1_cb_22 the service addressed a situation where a taxpayer stipulated in a sales contract that the gain from the sale of his property be paid to a third party the service citing 281_us_111 concluded in the ruling that the entire gain from the sale is includible in the taxpayer’s gross_income your submission characterizes the entire amount payable by management company pursuant to the split-dollar arrangement as consideration received by taxpayer pursuant to the asset sale agreement we agree with your submission generally that taxpayer has not fully reported the income that it received from management company’s agreement to fund the split-dollar arrangement but we are concerned with your conclusion in one respect as management company is entitled to recover the z dollars in premiums payable pursuant to the split-dollar tl-n-7962-98 arrangement no more than the difference between that amount and a discounted value of that amount could be deemed received by taxpayer despite this concern we agree with you in rejecting taxpayer’s attempt to characterize the split-dollar arrangement as a loan between management company and each employee independent of the service agreement or asset purchase agreement it appears that management company’s agreement to fund the split- dollar arrangement represents additional consideration to taxpayer in the form of an interest-free_loan from management company either in exchange for taxpayer’s promise to pay to management company v percent of its revenues from the employees or for taxpayer’s assets in this regard the benefits derived by management company from the employment and noncompetition agreements will not come directly from each employee but from taxpayer through a potentially enhanced share of taxpayer’s earnings resulting from such agreements consistent with the principles underlying revrul_74_32 taxpayer cannot avoid taxation on this amount by directing management company to pay consideration in the form of a below-market_loan directly into the trust established for the benefit of taxpayer’s employee-shareholders sec_7872 governs the manner in which below-market loans are treated for federal tax purposes sec_7872 recharacterizes a below-market_loan a loan made in which the interest rate charged is less that the applicable_federal_rate as two transactions first there is an arm's length transaction in which the lender makes a loan to the borrower in exchange for a note requiring the payment of interest at the applicable_federal_rate second there is a transfer of funds by the lender to the borrower the imputed transfer equal to the amount of forgone_interest on the loan thus in a typical transaction governed by sec_7872 the borrower is deemed to receive an imputed payment from the lender equal to the forgone_interest and the borrower is then deemed to have retransferred such amount back to the lender which is typically treated as a payment of interest deductible by the borrower and taxable to the lender the timing and characterization of the imputed payment by the lender to the borrower are determined in accordance with the substance of the transaction the legislative_history of sec_7872 indicates that the term_loan should be interpreted broadly any transfer of money that provides the transferor with a right to repayment may be a loan for example deposits of all kinds may be treated as loans h_r conf_rep no 98th cong 2d sess vol c b in addition prop sec_1 a provides in part that the as explained infra we conclude that the amount payable by management company to the trust represents an indirect interest-free_loan by management company to taxpayer which is subject_to sec_7872 tl-n-7962-98 term_loan includes generally any extension of credit and any transaction under which the owner of money permits another person to use the money for a period of time after which the money is to be transferred to the owner or applied according to an express or implied agreement with the owner the term_loan is interpreted broadly to implement the anti-abuse intent of the statute an integrated series of transactions which is the equivalent of a loan is treated as a loan prop sec_1 g relating to indirect loans provides that if a below-market_loan is made between two persons and based on all the facts and circumstances the effect of the loan is to make a gift or to pay compensation to a third person indirect participant the loan is restructured as two or more successive below-market loans deemed loans for purposes of sec_7872 as follows i ii a deemed below-market_loan made by the named lender to the indirect participant and a deemed below-market_loan made by the indirect participant to the borrower therefore we conclude that the z-dollar loan from management company to fund the split-dollar trust can be restructured as two loans one loan from management company to taxpayer made in respect of taxpayer’s sale of assets both tangible and intangible to management company the indirect participant followed by a second loan from taxpayer to its employee-shareholders via the split-dollar trust the imputed payment associated with the first deemed loan represents additional consideration paid_by management company for either the service agreement or asset purchase agreement taxpayer rather than management company should be regarded as using the proceeds of this loan to in turn make a loan the second deemed loan to the split-dollar trust for the benefit of taxpayer’s employee- shareholders sec_7872 only applies to the loans enumerated in subparagraphs a through f of sec_7872 gift_loans compensation-related loans corporation- shareholder loans tax_avoidance loans loans to continuing care facilities and to the extent provided for in regulations any loan with a significant tax effect on the we reference the proposed_regulations not as litigation authority but as both an interpretation of congressional intent and a convenience to assist you in assessing the hazards of the case the tax_court has recently explained that although proposed_regulations constitute a body of informed judgment they are accorded no more weight than a litigation position 108_tc_100 quoting 694_f2d_556 ndollar_figure 9th cir tl-n-7962-98 federal tax_liability of the borrower or the lender significant-effect loans thus sec_7872 only applies where the loan received by the taxpayer is characterized as below market and falls within one of the categories enumerated under sec_7872 regarding the first deemed loan from management company to taxpayer the first requirement is met because the loan from which it is restructured is interest-free turning to the second requirement the deemed loan from management company to taxpayer is neither a gift compensation-related between a corporation and its shareholder nor a loan to a continuing care facility as regulations under sec_7872 have not yet been issued the deemed loan cannot be classified as a significant-effect loan thus we will address whether this loan is a tax_avoidance loan sec_7872 defines a tax_avoidance loan as any below-market_loan one of the principal purposes of the interest arrangements of which is the avoidance of any federal tax prop sec_1 e states that tax_avoidance is a principal purpose of the interest arrangements if a principal factor in the decision to structure the transaction as a below-market_loan rather than for example as a market interest rate loan and a payment by the lender to the borrower is to reduce the federal tax_liability of the borrower or the lender or both in this case taxpayer transferred something of value to management company and directed management company to pay consideration for this transfer in the form of an interest-free_loan to a_trust that funds a split-dollar arrangement for the benefit of taxpayer’s employee-shareholders taxpayer could have received this consideration directly from management company therefore we conclude that one of the principal purposes of the interest arrangement was the avoidance of federal_income_tax and that sec_7872 is applicable since we have determined that sec_7872 is applicable we now turn to the question of whether the deemed loan from management company to taxpayer is a term_loan or a demand_loan prop sec_1 a provides that for purposes of sec_7872 a demand_loan is any loan which is payable in full at any time on the demand of the lender or within a reasonable_time after the lender’s demand in contrast prop sec_1 a provides that a loan is a term_loan if the loan agreement specifies an ascertainable period of time during which the loan is to be outstanding a period of time is treated as being ascertainable if the period may be determined actuarially eg a loan repayable upon the borrower’s death moreover prop sec_1 a provides that an acceleration clause that would make a loan due before the time otherwise specified is disregarded for purposes of sec_7872 in this case the interest-free_loan from management company to taxpayer is a term_loan because tl-n-7962-98 the period of time during which the loan is to be outstanding is based upon the life expectancies of taxpayer’s employee-shareholders sec_7872 provides that for term loans the borrower is treated as having received an imputed cash payment from the lender on the date the loan is made in an amount equal to the excess of the amount lent over the present_value of all payments required under the loan see also prop sec_1 a prop sec_1 provides rules for computing the present_value of payments required under the loan in this case the imputed payment will be equal to the excess of z dollars over the present_value of the z dollars required to be repaid to management company furthermore the imputed payment associated with the deemed loan from management company to taxpayer should be characterized as consideration paid to taxpayer either in exchange for its assets or in exchange for its agreement to transfer to management company v percent of the revenue sec_7872 treats the borrower of a term_loan as repaying this imputed transfer of cash to the lender as original_issue_discount with the result that taxpayer would be treated as paying interest to management company at a constant rate over the term of the loan the amount and timing of these interest payments are determined in accordance with the original_issue_discount_rules set forth in sec_1274 management company should include such imputed_interest payments in income_taxation of split-dollar_life_insurance we now turn to the second deemed loan ie taxpayer’s establishment of the split- dollar plan for the benefit of its employee-shareholders sec_61 provides that gross_income means all income from whatever source derived including compensation_for services including fees commissions fringe_benefits and similar items the definition of gross_income is broad enough to include in taxable_income any economic or financial benefit conferred on the employee as compensation whatever the form or mode by which it is effected 324_us_177 revrul_64_328 describes a so-called split-dollar_life_insurance arrangement in which the employer provides funds to pay the part of the annual premiums for life_insurance coverage for its employee equal to the increase in the policy's cash_surrender_value each year and the employee pays the balance if any of the annual premiums consequently the employee described in the ruling pays a substantial portion of the first year’s premiums and the employee’s share of succeeding years’ premiums decreases rapidly the employer is entitled to receive out of the proceeds of the policy an amount equal to the policy's cash_surrender_value or at least a sufficient part thereof to equal the funds it has tl-n-7962-98 provided for premium payments the employee has the right to name the beneficiary of the balance of any proceeds payable by reason of the employee's death according to the ruling the effect of the arrangement is that the earnings on the investment element in the contract are used to provide all or a portion of the cost of the employee's insurance protection resulting in an economic benefit the value of which must be included in the employee's gross_income in particular the ruling concludes that the employee must include in gross_income the annual value of the benefit received under the arrangement the ruling holds that the value of the benefit received by the employee is an amount equal to the one-year term cost of the life_insurance protection to which the employee is entitled from year to year less any amount_paid by the employee the ruling further states that the one-year term cost of life_insurance protection provided through a split- dollar arrangement is determined by using the p s cost found in revrul_55_747 1955_2_cb_228 revrul_64_328 revokes revrul_55_713 1955_2_cb_23 which regarded a similar split-dollar arrangement for federal_income_tax purposes as though the employer made interest-free loans to the employee furthermore revrul_64_328 explains that the conclusions set forth therein were the same regardless of whether a split-dollar arrangement was in the form of an endorsement where the employer owns the policy or in the form of a collateral_assignment where the employee owns the policy in this regard the ruling additionally states that t he same income_tax results obtain if the transaction is cast in some other form resulting in a similar benefit to the employee 1964_2_cb_11 pincite revrul_66_110 1966_1_cb_12 amplified by revrul_67_154 1967_1_cb_11 provides that when an employee receives other_benefits under a split-dollar insurance arrangement such as cash dividends or additional life_insurance the values of these benefits are likewise includible in the employee's gross_income for example if a dividend is used to purchase additional one-year term_insurance for the employee or paid-up life_insurance in which the employee has a nonforfeitable interest for a period of more than one year the employee receives an additional economic benefit the value of which is equal to the amount of the dividend the amount includible in the employee's gross_income each year is equal to the excess of the total value of all the benefits received under the arrangement for such year over the amount if any provided by the employee for that year revrul_66_110 further provides that if lower the current published premium rates charged by the insurer for individual one-year term life_insurance available to all standard risks may be used for determining the cost of insurance as a substitute for the p s cost referred to in revrul_64_328 and found in revrul_55_747 no definition of a split-dollar_life_insurance arrangement exists for federal_income_tax purposes the basic principle of the revenue rulings involving split-dollar_life_insurance arrangements is that an employee must include in gross_income the amount of benefits provided to the employee under the arrangement in rev_rul tl-n-7962-98 current insurance protection is the only economic benefit that the employee receives in revrul_66_110 the amount includible in the employee's gross_income each year is equal to the excess of the total value of all the benefits received under the life_insurance arrangement for such year over the amount if any provided by the employee for that year in this case although the life_insurance arrangement under consideration differs in some minor respects from the arrangements considered in revrul_64_328 this arrangement is similar to the ones described in revrul_64_328 and results in a similar benefit to each employee similar to the arrangements considered in revrul_64_328 taxpayer in the present case would be treated as making the second deemed loan to pay a portion of the annual premiums on a life_insurance_policy insuring each employee although each employee has agreed to collaterally assign an interest in the policy to management company to secure management company's right to be repaid its premium contributions from either future death_benefits or the policy’s cash_surrender_value these collateral assignments could be viewed as securing taxpayer’s right to be repaid its deemed loan to the employees taxpayer in turn would be viewed as using this amount to repay its deemed loan from management company if the transaction is restructured into two deemed loans the deemed loan from taxpayer to the split-dollar trust would appear to provide each employee with no more than current_life_insurance_protection during the tax years at issue if this approach is adopted revrul_64_328 provides that each employee must include in gross_income for each taxable_year only the amount equal to the value of the one-year term cost of the life_insurance protection provided to the employee under the arrangement less the portion if any actually provided by the employee case development hazards and other considerations sec_197 your request also addressed whether taxpayer sold a customer-based_intangible asset and whether the asset that was purchased was the taxpayer’s entity goodwill or each employee’s professional goodwill pursuant to telephone conversations with your office it was agreed that these issues needed additional factual development in particular we advised you that in light of the covenants not to compete and the employment contacts for the employees it would be very difficult to recast this as a customer-based_intangible asset sale we have orally advised you of additional documents and information with respect to these issues tl-n-7962-98 as you develop additional facts we suggest you consider the principles articulated in the 110_tc_189 and the norwalk v commissioner tcmemo_1998_279 which were cited in your advice request those recent cases reveal the tax court’s view of the entity versus personal_goodwill dichotomy presented in this case we believe that your office should attempt to obtain additional documents and information which will establish that the taxpayer and not the individual employees developed and owned the goodwill purchased by management company to the extent you can develop facts and arguments that taxpayer and not the employees owned the goodwill allegedly sold to management company it will be easier to attack the form of the transaction split-dollar issues taxpayer can be expected to argue that management company is receiving services directly from taxpayer’s employees and therefore management company’s split-dollar arrangement with taxpayer’s employees should be taxed solely in accordance with revrul_64_328 and succeeding split-dollar rulings taxpayer may also argue that because management company can only be repaid from policy death_benefits or cash surrender values there can be no deemed loan from management company to taxpayer see revrul_64_328 furthermore we have concluded that the amounts payable by management company for the split-dollar arrangement can be restructured as two deemed interest-free loans the first deemed loan from management company to taxpayer followed by a second deemed loan from taxpayer to its employee-shareholders’ split-dollar trust this argument is derived from a proposed regulation and has not been advanced in litigation as courts do not consider proposed_regulations to be binding authority there are substantial litigating hazards associated with our position despite these the proposed_regulations reflect the service’s interpretation of congressional intent underlying sec_7872 and should assist you in assessing the hazards of the case tl-n-7962-98 in terms of case development your submission has argued that all of the amounts payable by management company pursuant to the split-dollar agreement constitute consideration received by taxpayer if you have any questions please feel free to contact us by harve m lewis chief passthroughs special industries branch field service
